Per Curiam.
After the trial below, the Chancellor dismissed appellant’s bill of complaint, which prayed an absolute divorce on the ground of desertion, for lack of any corroboration of plaintiff’s testimony. It would subserve no good purpose to set forth the evidence adduced, for after a careful consideration thereof, we, too, are unable to discover any corroboration of plaintiff’s accusations, which is an essential ingredient, in Maryland, of the proof required to obtain a divorce.

Decree affirmed, with costs.